MM
Mledel & Mysliwiec LLP
                                                                    Granted. The Government's response is due by
                                                                    August 13, 2021.

July 9, 2021                                                        SO ORDERED.


Hon. Paul A. Engelmayer
                                                                                            fNd A. E,
                                                                                                    PAULA.E
United States District Judge
                                                                                                    United State
United States District Court                                        July 9, 2021
Southern District ofNew York
40 Foley Square
New York, New York 10007

                                                Re:         United States v. Carlos Lopez
                                                            16 Cr. 317 (22) (PAE)



Dear Judge Engelmayer:

      Yesterday the Court appointed me pursuant to the Criminal Justice Act to file a
renewed motion for compassionate relief on Mr. Lopez's behalf It directed me to file such a
motion on or before July 23, 2021. I respectfully request a two-week extension of that deadline.

       I ask for the extension for two reasons. First, I am scheduled to be on vacation for the
next two weeks. Second, in support of the motion I will need to obtain documents from Mr.
Lopez's BOP facility, such as disciplinary and medical records. This is likely to take longer
than two weeks. Accordingly, I respectfully request permission to file Mr. Lopez's renewed
compassionate release motion on or before August 6, 202.

       Thank you for your consideration.


                                                                                    Sincerely,

                                                                                                Isl
                                                                                    Florian Miedel
                                                                                    Attorneyfor Carlos Lopez

Cc:    AUSA Eli Mark




                   80 Bmad Stri!/t!t,Suite 1900• NewYork,,NewYork 10004· m 212·616-3()42 •(fl SQ0,.507-&507 •www.fm1mlnw.:orn
